Citation Nr: 0312296	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-22 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Entitlement to a disability evaluation in excess of 20 
percent for service-connected bilateral defective hearing 
from January 17, 2003, based upon the initial grant of 
service connection.

2.  Entitlement to a compensable disability evaluation for 
service-connected bilateral defective hearing from September 
2, 1997 to January 16, 2003, based upon the initial grant of 
service connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from December 
1949 to December 1953.

When this matter was last before the Board of Veterans' 
Appeals (the Board) in February 2001, it was remanded to the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois, for further development and 
readjudication.  Following the completion of the requested 
development, a supplemental statement of the case was issued 
wherein the disability evaluation of the veteran's service-
connected bilateral defective hearing was increased from a 
noncompensable rating to a 20 percent rating, effective from 
January 17, 2003.  The case was returned to the Board and is 
now ready for further appellate review.  

Preliminarily, it is noted that subsequent to the grant of 
the 20 percent disability evaluation for bilateral defective 
hearing, the veteran submitted a statement in April 2003, 
wherein he indicated that he was pleased with the grant of 
the 20 percent rating, but expressed dissatisfaction with the 
effective date for that grant.  He inquired as to why the 
effective date would not be September 21, 1999 instead of 
February 1, 2003.  The RO directed a letter to the veteran in 
April 2003, that explained why the veteran would not be 
entitled to a 20 percent evaluation from an earlier date.  It 
is incumbent upon the Board to explain that since the matter 
of the evaluation assigned to the bilateral defective hearing 
was based upon the initial grant of service connection for 
that disorder, the entire rating period is to be considered 
including the possibility of staged ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  Thus, the evaluation to be 
provided for bilateral defective hearing for every stage from 
the effective date of the grant of service connection, 
September 2, 1997, to the present, remains at issue.  
Consequently, the claim now pending before the Board is as 
set out above.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminated the former statutory requirement that claims be 
well grounded.  This law also redefined the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In August 2002, the RO directed a letter to the appellant 
that included the provisions of the VCAA.  In the cover 
letter, the appellant was told that he had 30 days to 
respond.  Subsequent to this letter, however, a decision was 
issued by the United States Court of Appeals for the Federal 
Circuit that interpreted the effect of the VCAA on claims for 
veteran's benefits, including the appellant's claim.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  Among 
other things, this decision asserted that appellants must be 
afforded one year to respond to any request for development 
information under the VCAA, and not the 30 to 60 days that 
had been indicated.  Consequently, the RO must provide the 
appellant with complete notice of the provisions of the VCAA 
consistent with the holding in the aforementioned Federal 
Circuit Court decision and determine whether any additional 
notification or development action is required under the 
VCAA.  

This case is REMANDED to the RO for the following:

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  At 
the very least, the appellant should be 
provided a letter notifying him of the 
provisions of the VCAA and their effect on 
his particular claim.  This letter should 
also contain a statement disclosing the 
type of evidence that would be essential 
to the success of his claim, as well as a 
statement as to which portion of evidence, 
if any, is to be provided by the claimant 
and which, if any, VA will attempt to 
obtain for the claimant.  An appropriate 
period of time should be allowed for 
response.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 
2003).  

2.  Thereafter, the RO should consider all 
of the evidence of record and readjudicate 
the appellant's claim.  Special 
consideration should be given to the 
entire rating period including the 
possibility of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If a complete grant of the claim 
remains denied, the appellant and his 
representative, if any, should be provided 
a supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  See 
Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -
7316 (Fed. Cir. May 1, 2003).  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


